Status of Claims
This action is in reply to the amendment and response filed on April 18, 2022 and IDS filed on April 27, 2022. Claims 1, 17, 19, and 22 have been amended. Claims 2, 14, and 18 are cancelled. Claims 23-26 are new. Claims 1, 3-13, 15-17, and 19-26 are currently pending and have been examined.
Response to Arguments
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amendments to the independent claims 1, 17, 19, and 22 overcome the cited references in the previous office action. The Applicant’s arguments are moot in light of the substantive amendments that necessitate an updated search and reconsideration of the claims.
As such, due to the substantive amendments, new grounds of rejection have been applied to address the amendments and the updated 103 rejection is presented below that addresses claims 1, 3-13, 15-17, and 19-26.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 17, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090048985 A1 (Kuhnle) in view of US 20180114269 A1 (Kuck) in view of US 20110022539 A1 (Joenk).

As per claim 1, Kuhnle teaches,
receiving, at a pricing server, portfolio-composition data that identifies a plurality of portfolio securities of a collective investment vehicle (CIV) (¶ [0027] “the ETF server 142 may provide partial position information 126… The partial portfolio composition information includes security identifiers” teaches partial portfolio composition information 126 as portfolio-composition data, ¶ [0028] “the CIV may hold 1,000 shares of a particular security” teaches a CIV that includes security(s)),
obtaining, at the pricing server, pricing data (¶ [0025] “gather pricing data from the various exchanges”),
determining at least one market-feed metric based on the pricing data (¶ [0010] “the plurality of partial price components is generated by filtering the selected security prices … The filtering may be a simple moving average filter, exponential moving average, volume weighted average”),
determining, at the pricing server, and for each portfolio security of plurality of portfolio securities, a market-dynamic security price (¶ [0009] “the security prices are selected from separate price data feed … Each of the separate price data feeds preferably provides security prices of the portfolio securities”) and based on the at least one market feed metric (¶ 10 “a simple moving average filter, exponential moving average, volume weighted average”), wherein determining the market-dynamic security price comprises (¶ [0045]),
generating, at the pricing server, an indicative value of a CIV share based on the determined market-dynamic prices (¶ [0045] “determining an intraday indicative value (IIV) of a CIV share in response to (i) the prices for each portfolio security”),
transmitting the indicative value of the CIV share for publication (¶ [0047] “publishing the determined IIV”).


Kuhnle does not explicitly teach, however, Kuck teaches,
generating, using a random number generator, a sequence of random or pseudorandom numbers (¶ [0118] “The output of each of the randomizer 2220, … is provided to the output device 2300, which is shown to include a random historical data period information 2320”),
computing, using the sequence of random or pseudorandom numbers generated by the random number generator and the selected subset of the pricing data, the market-dynamic security price (FIG. 21, item 1260, 1310, ¶ [0125] “Blocks 1310 … adjust securities series price and date, respectively. The goal is for the securities price to be adjusted up or down to prevent traders (or competitors) from easily recognizing it, as dictated by the parameters. For example, the historical dates of all randomly-selected stocks may be adjusted …”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

Kuhnle does not explicitly teach, however, Joenk teaches,
determining that the at least one market-feed metric for the portfolio security exceeds a threshold for the at least one market-feed metric (FIG. 4, item 162, ¶ 69 “monitoring a quantitative risk indicator for market signals”),
in response to the at least one market-feed metric exceeding the threshold (FIG. 4, item 164 ¶ 70-71 “If the risk indicator meets the risk threshold value”), selecting, using the at least one market-feed metric and from among a first subset of pricing data and a second subset of pricing data, the first subset of the pricing data (¶ 71 “a fund will sell a futures contract and purchase an option on a futures contract in order to reduce equity exposure, and sell an option on a futures contract and purchase a futures contract to increase equity exposure”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based action on pricing data of Joenk in Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the portfolio pricing and because metrics based action on pricing data improves limiting exposure to variation risk (see Joenk, ¶ 71).

As per claim 11, combination of Kunhle, Kuck, and Joenk teach all the limitations of claim 1. Kuck also teaches,
wherein determining a market-dynamic security price for each portfolio security includes using a different pricing technique than a prior pricing interval (¶ [0107] “The shifter 1260 shifts or adjusts the synthetic securities series in one of various optional manners… adjusting the price level of a security either up or down”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

As per claim 17, Kuhnle teaches,
at least one processor (¶ 48),
a memory coupled to the at least one processor, the memory comprising instructions that, when executed by the at least one processor, perform operations comprising (¶ 48),
receiving portfolio-composition data that identifies a plurality of portfolio securities of a collective investment vehicle (CIV) (¶ [0027]-[0028]),
obtaining pricing data (¶ [0025]),
determining, for each portfolio security of the plurality of portfolio securities, a market-dynamic security price based on at least one market-feed metric, wherein determining the market-dynamic security price comprises (¶ [0010], [0045]),
generating an indicative value of a CIV share based on the determined market­ dynamic prices (¶ [0045]),
transmitting the indicative value of the CIV share for publication (¶ [0047]).

Kuhnle does not explicitly teach, however, Kuck teaches,
generating, by a random number generator, a sequence of random or pseudorandom numbers (¶ [0118] “The output of each of the randomizer 2220, … is provided to the output device 2300, which is shown to include a random historical data period information 2320”),
computing, with the sequence of random or pseudorandom numbers generated by the random number generator and the selected subset of the pricing data, the market-dynamic security price (FIG. 21, item 1260, 1310, ¶ [0125] “Blocks 1310 … adjust securities series price and date, respectively. The goal is for the securities price to be adjusted up or down to prevent traders (or competitors) from easily recognizing it, as dictated by the parameters. For example, the historical dates of all randomly-selected stocks may be adjusted …”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

Kuhnle does not explicitly teach, however, Joenk teaches,
determining that the at least one market-feed metric for the portfolio security exceeds a threshold for the at least one market-feed metric (FIG. 4, item 162, ¶ 69 “monitoring a quantitative risk indicator for market signals”),
in response to the at least one market-feed metric exceeding the threshold (FIG. 4, item 164 ¶ 70-71 “If the risk indicator meets the risk threshold value”), selecting, using the at least one market-feed metric and from among a first subset of pricing data and a second subset of pricing data, the first subset of the pricing data (¶ 71 “a fund will sell a futures contract and purchase an option on a futures contract in order to reduce equity exposure, and sell an option on a futures contract and purchase a futures contract to increase equity exposure”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based action on pricing data of Joenk in Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the portfolio pricing and because metrics based action on pricing data improves limiting exposure to variation risk (see Joenk, ¶ 71).

As per claim 19, Kuhnle teaches,
receiving a request to launch a pricing information builder for an application that uses a model rule engine (¶ [0031] teaches an ETF manager engaging transactions through an ETF server which is interpreted to encompass a request to launch a pricing application, FIG. 1, item 142, ¶ [0031] teaches an ETF server as a pricing information builder, FIG. 1, item 140, ¶ [0029]-[0030] teaches ETF pricing consolidator as a model rule engine that uses agents to execute rules/procedures associated with security price dataset(s)),
producing a proposed indicative value for publication wherein the proposed indicative value is based at least in part determined market-dynamic prices for the plurality of portfolio securities (¶ [0010], [0045] “determining an intraday indicative value (IIV) of a CIV share in response to (i) the prices for each portfolio security” teaches generating the IIV and ¶ [0047] teaches publishing the IIV).


Kuhnle, does not explicitly teach, however, Kuck teaches,
accessing the model rules engine comprising a plurality of objects with conditions and actions (¶ [0050] “Hiding options are set by admin during the trading event creation process. According to that settings the real historical quotes are adjusted using a special algorithm”) associated with model pricing rules and options based on received market-feed metrics and pricing data (¶ [0120]) and
a random number generator that generates a sequence of random or pseudorandom numbers (¶ [0118] “The output of each of the randomizer 2220, … is provided to the output device 2300, which is shown to include a random historical data period information 2320”),
determining market-dynamic security price for or more portfolio securities, based on the plurality of objects of the model rules engine specifying the action to select the first or second subset of pricing data and the sequence of random numbers generated by the random number generator (FIG. 21, item 1260, 1310, ¶ [0125]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

Kuhnle does not explicitly teach, however, Joenk teaches,
wherein the plurality of objects of the model rules engine specifies an action to select, based on the at least one market-feed metric for the portfolio security exceeding a threshold for the at least one received market-feed metric, a first subset of the pricing data from among the first subset of pricing data or the second subset of the pricing data (FIG. 4, items 162, 164 ¶ 69-71 “If the risk indicator meets the risk threshold value”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based action on pricing data of Joenk in Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the portfolio pricing and because metrics based action on pricing data improves limiting exposure to variation risk (see Joenk, ¶ 71).

As per claim 20, combination of Kuhnle and Kuck teach all the limitations of claim 19.  Kuck also teaches,
wherein the plurality of objects are associated with the model rules engine defining one or more options related to pricing (¶ [0050], [0120]), and one or more dynamic inputs related to a plurality of portfolio securities of a collective investment vehicle (CIV) (¶ [0105] “The randomly selected historical securities series from the randomizer 1220 are then either modified and optionally shifted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

As per claim 22, Kuhnle teaches,
at least one processor (¶ [0048] “a microprocessor”),
a communication interface coupled to the processor (¶ [0025] “data link interconnections”,
a pricing information builder coupled to the processor (FIG. 1, item 142, ¶ [0031] discloses an ETF server as a pricing information builder), the pricing information builder configured to (¶ [0031]) receive one or more pricing data feeds and portfolio data relating to a plurality of portfolio securities of a collective investment vehicle (CIV) (¶ [0025], [0027], [0028]), the pricing information builder including (¶ [0031]),
a model rules engine including one or more objects for creating rules to generate an indicative value of a CIV share based on determined market-dynamic prices of one or more portfolio securities from the plurality of portfolio securities (¶ [0029]-[0030], [0045]), wherein a rule of the model rules engine (¶ [0029]-[0030]),
a price information builder rules interface (¶ [0027]) producing the indicative value of the CIV share (¶ [0045]).

Kuhnle does not explicitly teach,
a random number generator that generates a sequence of random or pseudorandom numbers ,
determines market-dynamic prices based on a subset of pricing data for the plurality of portfolio securities and the sequence of random or pseudorandom numbers generated by the random number generator .
Kuhnle does not explicitly teach, however, Kuck teaches,
a random number generator that generates a sequence of random or pseudorandom numbers (¶ [0118]),
determines market-dynamic prices based on a subset of pricing data for the plurality of portfolio securities and the sequence of random or pseudorandom numbers generated by the random number generator (FIG. 21, item 1260, 1310, ¶ [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

Kuhnle does not explicitly teach, however, Joenk teaches,
wherein the subset of pricing data is selected from among a first subset of pricing data or a second subset of pricing data based on at least one market-feed metric exceeding a threshold for the at least one market-feed metric (FIG. 4, items 162, 164 ¶ 69-71 “If the risk indicator meets the risk threshold value”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based action on pricing data of Joenk in Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the portfolio pricing and because metrics based action on pricing data improves limiting exposure to variation risk (see Joenk, ¶ 71).

As per claims 23-26, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claims 1, 17, 19, and 22.
Kuhnle does not explicitly teach, however, Joenk teaches,
wherein the at least one market-feed metric includes one of: trading movement, pricing movement, index movement, market movement, derivative movement, or market momentum (¶ 36 “prospective movements of market signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based action on pricing data of Joenk in Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the portfolio pricing and because metrics based action on pricing data improves limiting exposure to variation risk (see Joenk, ¶ 71).

Claims 3-4, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnle in view of Kuck in view of Joenk in view of in view of US 20030200167 A1 (Kemp).

As per claim 3, combination of combination of Kuhnle, Kuck, Lopez, and Kemp teach all the limitations of claim 1. 
Kuhnle does not explicitly teach, however, Kemp teaches,
wherein the first subset of the pricing data includes a bid price for the corresponding security and the second subset of the pricing data includes an ask price for the corresponding security (¶ [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate datasets of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using different datasets to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

As per claim 4, combination of Kuhnle, Kuck, Joenk, and Kemp teach all the limitations of claims 1 and 3. 
Kuhnle does not explicitly teach, however, Kemp teaches,
wherein the bid price is the highest bid price for the corresponding security and the ask price is the lowest ask price for the corresponding security (¶ [0030] “the market data feed provides the highest bid price (HBP) and the lowest ask price (LAP) for a tradeable object”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate datasets of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using different datasets to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

As per claim 12, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. Kuhnle also teaches,
wherein generating, at the pricing server, the indicative value of the CIV share based on the determined security prices comprises (¶ [0045]),

Kuhnle does not explicitly teach, however, Kemp teaches,
rounding at least some of the determined security prices to a predetermined resolution (¶ [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round pricing dataset(s) of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because rounding normalizes pricing data and improves pricing data presentation and evaluation by removing decimals associated with pricing data which simplifies pricing comparison associated with the security.

As per claim 13, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. Kuhnle also teaches,
wherein generating, at the pricing server, the indicative value of the CIV share based on the determined security prices comprises (¶ [0045]),
a randomly or pseudo randomly selected resolution (¶ [0029] teaches selecting a subset of price data based on a random or pseudo-random mechanism which is disclosed as a predetermined order/resolution in ¶ [0053] and [0089] of the specification).

Kuhnle does not explicitly teach, however, Kemp teaches,
rounding at least some of the determined security prices to (¶ [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round pricing dataset(s) of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because rounding normalizes pricing data and improves pricing data presentation and evaluation by removing decimals associated with pricing data which simplifies pricing comparison associated with the security.

As per claim 15, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. Kuhnle also teaches,
wherein generating, at the pricing server, the indicative value of the CIV share based on the determined security prices comprises (¶ [0045]),

Kuhnle does not explicitly teach, however, Kemp teaches,
rounding a first subset of the determined security prices to a first resolution and round a second subset of the determined security prices to a second resolution (¶ [0134] teaches rounding pricing data, ¶ [0064], "only the data in columns 708 and 716 are used in determining spread bid depth and prices" teaches the first subset, "whereas only the data in columns 714 and 710 are used in determining spread ask depth and prices as described below" teaches the second subset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round pricing dataset(s) of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because rounding normalizes pricing data and improves pricing data presentation and evaluation by removing decimals associated with pricing data which simplifies pricing comparison associated with the security.

As per claim 16, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. Kuhnle also teaches,
 wherein generating, at the pricing server, the indicative value of the CIV share based on the determined security prices comprises (¶ [0045]),
generating [an unadjusted indicative value] of a CIV share based on the determined security prices (¶ [0045]) and [rounding the unadjusted indicative value] of the CIV share to a predetermined resolution (¶ [0029]).

Kuhnle does not explicitly teach, however Kemp teaches,
an unadjusted indicative value ([0035] "The spread data feed ... may alternatively include other items of interest to the user such as the last traded price (LTP)" teaches the last traded price as an unadjusted indicative value),
rounding the unadjusted indicative value (¶ [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to round pricing dataset(s) of Kemp in the metric based analysis of securities pricing mechanism of Lopez in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because rounding normalizes pricing data and improves pricing data presentation and evaluation by removing decimals associated with pricing data which simplifies pricing comparison associated with the security.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhnle in view of Kuck in view of Joenk in further view of US 20140279367 A1 (Srivastava).

As per claim 21, Kuhnle, Kuck and Joenk teach all the limitations of claim 19. Kuhnle also teaches,
the plurality of objects (¶ [0045] teaches procedures/rules/steps used by a pricing engine/ETF pricing consolidator to value/price based on securities information/objects).

Kuhnle does not explicitly teach, however, Kuck teaches,
applying one or more of the parameters of conditions and actions to reach an action (¶ [0050], [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

Kuhnle does not explicitly teach, however, Srivastava teaches,
access metadata defining one or more rules (¶ [0125] “obtains data-structure information 266 from the meta-data model and aggregated trade and quote metrics 268 from the normalized data database 214” teaches data-structure information as rules which are used to generate operational intelligence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize metadata of Srivastava in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because rules defined in metadata such as data structure improve pricing data conformation to expected types and structures and diminish or prevent processing of non-conforming pricing data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhnle in view of Kuck in view of Joenk in further view of US 20100235302 A1 (Ebersole).

As per claim 7, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. 
Kuhnle does not explicitly teach, however, Kuck teaches,
wherein determining the market-dynamic security price includes based on the market-feed metric (¶ [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based analysis of security pricing of Kuck within the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because consideration of market based feed metric(s) when pricing a security improves predictive accuracy of the determined price by normalizing and stabilizing the price based on performance of attributes measured by the metric.

Combination of Kunhle and Kuck do not explicitly teach, however, Ebersole teaches,
selecting the first subset of the pricing data corresponding to a first pricing interval (¶ [0047] “determine a first highest traded price and a first lowest traded price… The first highest and lowest traded prices may then be displayed on a display using a first indicator and a second indicator” ¶ [0049] “a first indicator and a second indicator reflect the lowest traded price and the highest traded price over a predetermined period of time” teaches utilizing highest and lowest trading prices as previous pricing data from a selection period),
selecting a second subset of the pricing data corresponding to a second pricing interval (¶ [0047] “use a next update message received from the exchange to determine if the last traded price specified in the received message corresponds to a new highest or lowest traded price of the tradable object” teaches utilizing pricing data from a next update subset of the pricing data ¶ [0050] teaches shorter update period for the next update subset),
based on a comparison of the first subset of the pricing data to the second subset of the pricing data (¶ [0047] “determine a relative price level of the received last traded price compared to the lowest/highest traded prices corresponding to the first and second indicators” teaches comparing an updated/current last traded price with previous trade prices),
using a last trade price to determine the market-dynamic security price (¶ [0047] “If the last traded price is higher that the traded price corresponding to the second indicator (the highest traded price), the gateway or the trading application may determine that a new highest traded price has been received for the tradable object” teaches utilizing last/current trade price to value the tradable object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare current price to previous price of a security of Ebersole in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of security analysis and pricing and because comparison of the current price to previous price of the security improves automated triggering of transactions associated with the security by directing transactions based on the selected pricing data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhnle in view of Kuck in view of Joenk in further view of Ebersole.

As per claim 6, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. 
Kuhnle does not explicitly teach, however, Joenk teaches,
determining that the at least one market-feed metric for the portfolio security exceeds the threshold for the at least one market-feed metric, includes (FIG. 4, items 162, 164 ¶ 69-71),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide metric based action on pricing data of Joenk in Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the portfolio pricing and because metrics based action on pricing data improves limiting exposure to variation risk (see Joenk, ¶ 71).).

Ebersole teaches,
determining that a current-time-interval quoted price or a most-recent actual trade price for the portfolio has increased as compared to an earlier-time-interval quoted price or an earlier actual trade price for the portfolio (¶ [0047] “determine a relative price level of the received last traded price compared to the lowest/highest traded prices corresponding to the first and second indicators” teaches comparing an updated/current last traded price with previous trade prices),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare current price to previous price of a security of Ebersole in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because comparison of the current price to previous price of the security improves automated triggering of transactions associated with the security by directing transactions based on the selected pricing data.

Claim 5 is rejected rejected under 35 U.S.C. 103 as being unpatentable over Kuhnle in view of Kuck in view of Joenk in view of Kemp in further view of US 20160189295 A1 (Jang).

As per claim 5, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. 
Kuhnle does not explicitly teach, however, Kemp teaches,
wherein [the first subset of the pricing data includes a midpoint between a bid price and an ask price] and the second subset of the pricing data includes a last actual traded price for the corresponding security (¶ [0035] “The spread data feed … may alternatively include other items of interest to the user such as the last traded price (LTP)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate datasets of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using different datasets to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

Kuhnle does not explicitly teach, however, Jang teaches,
wherein the first subset of the pricing data includes a midpoint between a bid price and an ask price (¶ [0037] “price data may represent another value (e.g., average bid-ask midpoint over a portion of a period corresponding to time t)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize midpoint/yield based dataset of Jang in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using midpoint/yield based dataset to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnle in view of Kuck in view of Joenk in further view of Kemp.

As per claim 8, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. Kuhnle also teaches,
wherein determining the market-dynamic security price for each portfolio security includes (¶ [0045]).

Kuhnle does not explicitly teach, however, Kemp teaches,
performing a rounding operation on the first selected subset of the pricing data to determine each of the market-dynamic security prices (¶ [0134] “Solving for the price to quote in the second leg, p.sub.2=104.29 (104.288 rounded up)” teaches performing a rounding operation on a price to quote”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate datasets of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using different datasets to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

As per claim 9, combination of Kuhnle, Kuck, Joenk Leibowitz, and Kemp teach all the limitations of claims 1 and 8. Kuhnle also teaches,
determine the market dynamic security comprises (¶ [0045]).
a randomly or pseudo randomly selected resolution (¶ [0029] “The selection is preferably random (or pseudo -random)” teaches selecting a subset of price data based on a random or pseudo-random mechanism which is disclosed as a random/pseudo-random order/resolution in ¶ [0053] and [0089] of the specification).

Kuhnle does not explicitly teach, however, Kemp teaches,
wherein performing a rounding operation on the selected subset of the pricing data to (¶ [0134]).
rounding the selected subset to (¶ [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate datasets of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using different datasets to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

As per claim 10, combination of Kuhnle, Kuck, and Joenk teach all the limitations of claim 1. Kuhnle also teaches,
wherein determining a market-dynamic security price for each portfolio security includes (¶ [0045]).

Kuhnle does not explicitly teach, however, Kemp teaches,
scaling the selected subset of the pricing data by a predetermined multiplier or divisor to determine the market-dynamic security price (eqn 1, ¶ [0050]-[0054] teach utilizing a multiplier to determine a spread price as the market-dynamic security price.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate datasets of Kemp in the pricing system of Kuhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of securities analysis and pricing and because using different datasets to determine price of a security improves accuracy of the price based on conditions that necessitate the use of the particular dataset.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692